Citation Nr: 0927295	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.

3.  Entitlement to an initial compensable evaluation for a 
left ankle disorder.

4.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

5.  Entitlement to an initial evaluation in excess of 10 
percent for loss of sensation with dysphagia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
January 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2006 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The issues of entitlement to increased initial disability 
ratings for a left ankle disorder, hemorrhoids and loss of 
sensation with dysphagia are addressed in the Remand portion 
of the decision below and are remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Refractory errors are not disabilities for which VA 
compensation benefits may be awarded.

2.  The medical evidence of record does not demonstrate that 
the Veteran currently has an eye disorder that is related to 
his military service.

3.  In May 1980, the RO issued a rating decision which denied 
the Veteran's claim of entitlement to service connection for 
a low back disorder.  Although provided notice of this 
decision that same month, the Veteran did not perfect an 
appeal thereof.
 
4.  Evidence associated with the claims file since the 
unappealed May 1980 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for entitlement to service connection for a low back 
disorder.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 4.9 (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

As for his claim seeking service connection for a vision 
disorder, the RO's November 2005 letter advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

As for his claim to reopen, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
November 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why his 
specific claim was previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence was necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial.  

With respect to the Dingess requirements, the RO's March 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of pertinent records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO has obtained the Veteran's service 
treatment records and his identified VA and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As for his 
claim seeking service connection for a vision disorder, a VA 
examination concerning this condition is not required as the 
Veteran has failed to present any evidence of a current 
chronic vision disorder.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As for his attempt to reopen, the RO has 
obtained all evidence identified by the Veteran in this 
matter.  The Board further notes that the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  For the reasons indicated below, the 
Board finds that new and material evidence has not been 
submitted.  Therefore, a VA examination is not required 
regarding this issue.  38 C.F.R. § 3.159(c)(4).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In his July 2006 notice of disagreement, the Veteran claims 
to have received treatment for his back in 1978 or 1979 while 
at Ireland Army Hospital at Fort Knox, Kentucky.  A review of 
his service treatment records revealed multiple treatments 
for low back pain at this facility in December 1978.  
Accordingly, additional development concerning this alleged 
treatment is not required.

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claims herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection for certain chronic 
diseases, including arthritis, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may 
also be granted 


for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

I.  Vision Disorder

The Veteran is seeking entitlement to service connection for 
a vision disorder.  In support of his claim, the Veteran 
alleges that he had no vision problems prior to service.  He 
also contends that he was first prescribed eye glasses during 
service.

After reviewing the Veteran's claims folder, the Board 
concludes that service connection for a vision disorder is 
not warranted.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 
4.9 (2008).  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  Id.  
Thus, VA regulations specifically prohibit service connection 
for refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See 38 C.F.R. §§ 3.303(c), 4.9; 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Veteran served on active duty from January 1976 to 
January 1980.  The evidence shows that the Veteran was 
provided glasses for far-sightedness prior to his military 
service.  A March 1974 physical examination report listed the 
Veteran's uncorrected distance vision as 20/40 on the right 
and 20/30 on the left.  His corrected vision was listed as 
20/20, bilaterally, as was his uncorrected near vision was 
normal.  A June 1974 physical examination report listed the 
Veteran's uncorrected distance vision as 20/40 on the right 
and 20/20 on the left.  His corrected vision was listed as 
20/20, bilaterally, as was his uncorrected near vision.  A 
June 1974 medical history report completed by the Veteran 
indicated that he wore glasses or contact lenses.  A November 
1974 physical examination listed the Veteran's uncorrected 
distance vision as 20/25-3 on the right and 20/25 on the 
left.  His corrected vision was listed as 20/20, bilaterally, 
as was his uncorrected near vision.  A January 1976 physical 
examination noted that the Veteran's vision was correctable 
to 20/20, bilaterally.  A January 1976 medical history report 
completed by the Veteran indicated that he wore glasses or 
contact lenses.  

The Veteran's service treatment records show an April 1976 
treatment report for an irritated left eye.  Physical 
examination revealed left eye conjunctivitis and edema.  


The Veteran was prescribed medication, and no follow-up 
treatment for conjunctivitis was indicated.  A May 1978 
treatment report noted removal of a foreign object from his 
right eye.  The report indicated that no foreign objected was 
found, and no follow-up treatment for this was indicated.  An 
inservice optometry report, dated in September 1979, was 
silent as to any findings of a chronic eye disorder, other 
than refractive errors.

With regard to the Veteran's contentions that a current 
vision disorder is related to his military service, 
layperson's statements are not competent evidence in matters 
requiring medical expertise.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (noting that a layperson is generally not capable 
of opining on matters requiring medical knowledge).  While a 
lay person is competent to testify only as to observable 
symptoms, a lay person cannot provide competent evidence by 
his statements alone that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  38 C.F.R. 
§ 3.303 does not relieve a claimant of the burden of 
providing a medical nexus.  Rather, a claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Until the claimant presents competent 
medical evidence showing a relationship between a current 
disability and either an in-service injury or continuous 
symptomatology, the claimant cannot succeed on the merits of 
the claim.  See Voerth v. West, 13 Vet. App. 117 (1999) 
(holding that where a claimant's personal belief, no matter 
how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim).  Simply 
stated, the Veteran does not have the medical expertise to 
diagnose a current vision disorder, and then relate that 
condition to his active duty service, or any incident 
therein, over twenty-five years ago.

Post service medical records show no evidence of an eye 
disorder, to include loss of vision.  "Congress specifically 
limits entitlement for service-connected disease or 


injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of 
a current disability, service connection for an eye disorder, 
to include vision loss, is not warranted.  

As the preponderance of the evidence is this claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Low Back Disorder

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In addition to new and material evidence, revised 38 C.F.R. § 
3.156(c), effective on or after October 6, 2006, provides 
that at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  Further, 38 C.F.R. 


§ 3.156(c)(i)(3) provides that an award made based all or in 
part on these records is effective on the date entitlement 
arose or the date VA received the previously decided claim, 
whichever is later, or such other date as may be authorized 
by the provisions of this part applicable to the previously 
decided claim.

Historically, the Veteran served on active duty in the Army 
from January 1976 to January 1980.  Soon after his discharge 
from the service, in January 1980, the Veteran filed his 
initial claim seeking service connection for a back disorder.

A May 1980 RO decision denied the Veteran's initial claim 
seeking service connection for a low back disorder.  Notice 
of the RO's May 1980 decision was sent to the Veteran that 
same month.  He did not file a timely notice of disagreement 
with this decision.  See 38 C.F.R. § 20.201 (2008) ("Notice 
of Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.").  Accordingly, the May 1980 
RO decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  
 
Additional service department records have been received in 
the Veteran's claims folder since the May 1980 decision.  The 
Board finds, however, that these additional service records 
do not contain any relevant information which was not 
previously in the Veteran's claims folder at the time of the 
RO's prior decision in May 1980 decision.  Specifically, the 
June 1975 commission R.O.T.C. physical examination report did 
not add any additional information which was not already 
noted on a March 1975 physical examination, which was of 
record.  Moreover, the other additional records received, 
including his inservice exposure to ionizing radiation 
records, are not relevant to his claimed inservice back 
injury.  Accordingly, the Board does not find the newly 
submitted service records to be relevant to the Veteran's 
claim herein.  38 C.F.R. § 3.156(c) (2008).

The May 1980 RO decision concluded that the Veteran's back 
disorder pre-existed and was not aggravated by his military 
service.  Evidence in the claims folder at the 


time of the RO's May 1980 decision includes the Veteran's 
service treatment records, statements made by the Veteran, 
and a post service February 1980 VA physical examination 
report.  

In support of his claim to reopen, VA and private medical 
treatment and examination records from 1989 to 2009, and lay 
statements and testimony from the Veteran were obtained.  
This evidence is not new and material to the issue herein, as 
it does not raise a reasonable possibility of substantiating 
the claim of entitlement to service connection for low back 
disorder.  38 C.F.R. § 3.156.  

While the newly received medical evidence noted the Veteran's 
ongoing treatment for a low back disorder, no evidence has 
been received indicated that the Veteran's pre-existing back 
disorder was aggravated during service.  Specifically, the 
newly submitted evidence shows that the Veteran underwent a 
right, L5-S1 partial hemilaminectomy decompression with 
resection of disk; and right L4-L5 partial hemilaminectomy 
exploration in October 1993.  This evidence is cumulative of 
the evidence of record, as it does raise a reasonable 
possibility that the Veteran's low back disorder was 
aggravated during service thirteen years earlier.

The Veteran has provided statements and testimony in support 
of his claim noting that he had back pain since his discharge 
from the service.  These statements, however, are essentially 
cumulative of his prior allegations, and thus not new 
evidence.  Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
Moreover, where, as here, resolution of an issue under 
consideration turns on a medical matter, an unsupported lay 
statement, even if new, cannot serve as a predicate to reopen 
a previously disallowed claim.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  Thus, the newly submitted statements 
and testimony herein are not material evidence since they do 
not raise a reasonable possibility of substantiating the 
claim.  

As such, the evidence submitted is not material to the issue 
of service connection for a low back disorder as these 
records do not raise a reasonable possibility of 


substantiating the Veteran's claim for service connection.  
38 C.F.R. § 3.156.  As new and material evidence to reopen a 
finally disallowed claim has not been submitted, the benefit 
of the doubt doctrine is not applicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).  Thus, the decision remains final, 
and the appeal is denied.


ORDER

Service connection for vision loss is denied.

New and material evidence not having been received, the claim 
for entitlement to service connection for a low back disorder 
is not reopened, and the appeal is denied.


REMAND

The Veteran contends that increased disability ratings are 
warranted for his service-connected left ankle disorder, 
hemorrhoids, and loss of sensation with dysphagia.

Based upon its review of the Veteran's claims folders, the 
Board finds there is a further duty to assist the Veteran 
with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

In November 2008, the RO scheduled the Veteran for VA 
examinations to determine the severity of his service-
connected left ankle disorder, hemorrhoids, and loss of 
sensation with dysphagia.  A report of contact from the 
Veteran, dated in November 2008, noted that he would be in 
employee training for the entire month of December, and could 
not attend the scheduled examinations.  There is no evidence 
that the examinations were rescheduled.

Given the passage of time herein, as well as the need for 
additional information concerning the issues remaining on 
appeal, the Board finds that the Veteran should be scheduled 
for the appropriate VA examinations to determine the severity 
of his service-connected left ankle disorder, hemorrhoids and 
loss of sensation with dysphagia.  

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected left ankle disorder, 
hemorrhoids, and loss of sensation with 
dysphagia during the course of this 
appeal.  The RO must then obtain copies 
of the related medical records that are 
not already in the claims folder.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to respond.  

2.  The RO must make arrangements for the 
Veteran to be afforded the appropriate VA 
examination to determine the nature and 
extent of his service-connected left 
ankle disorder.  The claims folder must 
be made available to the examiner.  The 
examiner must fully describe all 
manifestations of the Veteran's 
service-connected left ankle disorder.  
The examiner must provide the range of 
motion of the left ankle, as well as the 
normal range of motion of an ankle.  The 
extent of any incoordination, weakened 
movement 


and/or excess fatigability on use of the 
Veteran's service-connected left ankle 
disorder must be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement, pain and/or excess 
fatigability on use must be assessed in 
terms of additional degrees of limitation 
of motion of the left ankle.  The 
examiner must provide an opinion as to 
whether any limitation of motion shown is 
"marked" or "moderate."  A complete 
rationale for all conclusions reached 
must be provided.  The report prepared 
must be typed.  

3.  The RO must make arrangements for the 
Veteran to be afforded the appropriate VA 
examination to determine the nature and 
extent of his service-connected 
hemorrhoids.  The claims folder must be 
made available to the examiner.  The 
examiner must fully describe all 
manifestations of the Veteran's 
service-connected hemorrhoid disorder.  
The VA examiner must indicate whether the 
hemorrhoids are large or thrombotic, or 
irreducible with excessive redundant 
tissue, evidencing frequent recurrences, 
or are manifested by persistent bleeding, 
and with anemia or fissures.  The 
examiner must provide a complete 
rationale for all conclusions reached.  
The report prepared must be typed.

4.  The RO must make arrangements for the 
Veteran to be afforded the appropriate VA 
examination to determine the nature and 
extent of his service-connected loss of 
sensation, with dysphagia.  The claims 
folder must be made available to the 
examiner.  The examiner 


must fully describe all manifestations of 
the Veteran's loss of sensation.  The 
examiner must characterize the degree of 
any paresthesia found as "slight", 
"moderate" or "severe," based upon the 
relative degree of sensory manifestations 
or motor loss.  The examiner must provide 
a complete rationale for all conclusions 
reached.  The report prepared must be 
typed.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If any report is 
deficient in any manner, the RO must 
implement corrective procedures.

7.  Thereafter, the RO must review the 
Veteran's claims on appeal, considering 
all of the evidence in the veteran's 
claims folder.  If any claim remains 
denied, the RO must provide the veteran 
and his representative with a 
supplemental statement of the case, and 
provide 


an opportunity to respond, before the 
case is returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


